NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JULIET ARVAKHI, an individual,                  No.    15-56923

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-02816-CAS-E

   v.
                                                 MEMORANDUM**
 CRAIG CLEMMENSEN, Acting Secretary,
 United States Department of Housing and
 Urban Development, *

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Juliet Arvakhi appeals pro se from the district court’s summary judgment in


        *
             Craig Clemmensen has been substituted for his predecessor, Julian
Castro, as Secretary of Housing and Urban Development under Fed. R. App. P.
43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her Title VII action alleging hostile work environment and retaliation claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Arvakhi’s hostile

work environment claim because Arvakhi failed to raise a genuine dispute of

material fact as to whether defendant’s alleged conduct was severe or pervasive

enough to alter the conditions of her employment. See Manatt v. Bank of Am., 339
F.3d 792, 798 (9th Cir. 2003) (elements of a Title VII hostile work environment

claim).

      The district court properly granted summary judgment on Arvakhi’s

retaliation claim because Arvakhi failed to raise a genuine dispute of material fact

as to whether she suffered an adverse action as a result of engaging in protected

activity. See Vasquez, 349 F.3d at 646 (elements of a Title VII retaliation claim).

      AFFIRMED.




                                          2                                   15-56923